Undercofler, Justice.
Marvin Bridges filed an application for the writ of habeas corpus alleging that he was being illegally detained under a ten-year sentence imposed for robbery in Coweta County.
At the habeas corpus hearing evidence was introduced which showed that the applicant was being detained by the respondent under a five-year sentence for robbery imposed by the Fulton County Superior Court. On motion of the respondent, the habeas corpus petition was dismissed. Held:
"A writ of habeas corpus looks only to the lawfulness of the present confinement. Mullennix v. Balkcom, 213 Ga. 490 (99 SE2d 832); Pippin v. Sheffield, 220 Ga. 179 (137 SE2d 627). Where it is unquestioned that the detention of the petitioner under sentences from other counties is legal, the trial court has no authority to make any other disposition of the matter except to remand the petitioner to the custody of the respondent. Balkcom v. Craton, 220 Ga. 216 (138 SE2d 163).” Balkcom v. Hurst, 220 Ga. 405 (139 SE2d 306); Burson v. Gresham, 221 Ga. 814 (147 SE2d 445); Chaffin v. Stynchcombe, 228 Ga. 583 (186 SE2d 871).

Judgment affirmed.


All the Justices concur.